Citation Nr: 1754359	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  10-30 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 1977 to May 1978.  He served in the Navy Reserves from 1977 to 1989, and he also served in the Army National Guard from July 2000 to November 2008 with periods of active and inactive duty training. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a video conference hearing Veterans Law Judge (VLJ) in March 2011 before a VLJ no longer employed at the Board.  The law requires that the VLJ who conducted the hearing on appeal participate in the decision, and as such the Veteran was given the opportunity for a new hearing.  The Veteran elected such, resulting in the August 2016 hearing before the undersigned VLJ.  Transcripts of both hearings are associated with the claims file.  

The Veteran submitted additional evidence in support of his claim after the August 2016 hearing, along with a waiver of review of such evidence by the agency of original jurisdiction.  As such, the Board properly considered such evidence in a November 2016 decision.  

In November 2016, the Board remanded the issue on appeal for additional development.  Specifically, the Board remanded the matter in order to verify the Veteran's periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA) and to obtain an addendum opinion from the examiner who performed the December 2013 VA examination so as to determine the nature and etiology of his hypertension.  

FINDING OF FACT

1.  The Veteran's hypertension was not first diagnosed on active duty or active duty for training (ACDUTRA), nor within one year of the Veteran's separation from active duty in 1978. 

2.  The evidence does not show that the Veteran's hypertension is related to his service.  Rather, it has been found to be due to other risk factors, to include his age, ethnicity, and weight.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met and may not be presumed to have been.  38 U.S.C. §§ 101, 1101, 1110, 1112, 1113, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this claim in November 2016.  The Board's remand instructed the RO to verify the Veteran's dates of ACDUTRA and INACDUTRA, obtain an addendum opinion from the VA examiner who provided the December 2013 opinion, and readjudicate the claim.  A review of the record indicates that the dates of ACDUTRA and INACDUTRA were verified; an addendum opinion, dated in April 2017, was obtained; and the claim was readjudicated in a June 2017 Supplemental Statement of the Case (SSOC).  

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).


II.  VA's Duty to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to provide
claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.        §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify was satisfied by letters dated in July 2009 and February 2010.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private treatment records, personnel records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that any additional or outstanding records exist.   

The duty to assist also includes providing an examination when one is required by law.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the Veteran was afforded a VA examination in December 2013, which was accompanied by an April 2017 addendum opinion.  The examiner considered the Veteran's relevant medical history and lay statements, and provided a well-reasoned and adequately supported opinion. 

Lastly, the Veteran was provided an adequate hearing.  During the most recent August 2016 Board hearing, the undersigned VLJ clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III.  Service Connection

The Veteran contends that he is entitled to service connection for hypertension, and that his currently diagnosed hypertension was incurred during his Army National Guard service from 2000 to 2008, including periods of active duty for training (ACDUTRA).

To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service occurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In the context of National Guard service, service connection may only be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  Because hypertension is a disease, onset during INACDUTRA cannot establish service connection.  38 C.F.R. § 3.6.

ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d). 

Cardiovascular diseases like hypertension are considered chronic, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption does not apply to ACDUTRA and INACDUTRA service.  Nor does the presumption of sound condition at entrance into service or the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service apply to periods of ACDUTRA or INACDUTRA.  See Smith, 24 Vet. App. at 45.

The claimant has the burden to establish that the pre-existing disability worsened in service and that such worsening was beyond the natural progression of the disease. Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.  Id.  The standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.          § 5107; 38 C.F.R. § 3.102.  Id.  Thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

It should be noted at the outset that for VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Under the Code, service connection for pre-hypertension is not warranted when an examiner diagnoses pre-hypertension based on readings not recognized in Diagnostic Code 7101.  VA Adjudication Procedures Manual, M21-MR, III.iv.4.E.20.33.

IV.  Analysis

The Veteran's separation examination in April 1978 revealed a normal blood pressure reading of 110/78.  His National Guard Intake Examination in June 2000 also revealed a normal blood pressure reading of 127/83.  

As an initial matter, the record reflects that the Veteran was diagnosed with hypertension in December 2006, while in a civilian status, and more than one year beyond his initial separation from active duty in 1978.

Service personnel records indicate that the Veteran served on ACDUTRA from July 22, 2006 to August 12, 2006 for 21 days and from May 29, 2008 to June 9, 2008 for 12 days.  It was further revealed that the Veteran served on ACDUTRA from June to July 2002 for 16 days and in July 2005 for 15 days.  The Veteran had a total of 62 days of ACDUTRA.

The Veteran submitted a chronological list that he assembled of his blood pressure
readings while in the National Guard.  The list indicated the following blood pressure readings while on sick call or drill weekends while in the National Guard: 138/97 following sick call for congestion on June 18, 2002; 153/98 following sick call for a knee injury on June 2, 2002; 140/100 following sick call for a foot injury on May 12, 2007; 150/114 following sick call for a knee injury on October 11, 2008; and 134/98 following sick call for a knee injury on November 4, 2008.

In support of the Veteran's contentions that his hypertension was the result of his periods of ACDUTRA and INACDUTRA, his private nurse practitioner submitted a note dated in September 2009.  The statement noted that, for some time, the Veteran's blood pressure readings were only found to be elevated during periods of ACDUTRA and INACDUTRA, with normal readings at other times.  It was further noted that the elevations did not respond to conventional treatments and were possibly the result of the stress of carrying two jobs, intermittent periods of interrupted schedules as a result of being on ACDUTRA, and the high sodium content of the meals while on ACDUTRA.  The Board found this opinion to be premature, because the Veteran's periods of ACDUTRA remained unknown at the time; specifically, without knowing the actual dates of the Veteran's ACDUTRA, it was unknowable whether those periods aggravated a prior diagnosis of hypertension.

In December 2013, the Veteran was afforded a VA examination to ascertain the nature and etiology of his hypertension.  The examiner reviewed the Veteran's claims file, November 2013 remand, and September 2009 note from the Veteran's civilian nurse practitioner.  In the examination report, the examiner opined that the Veteran's hypertension was not related to service.  The examiner discounted the nurse practitioner's previous opinion by stating that while the Veteran had several elevated blood pressures while on inactive or active duty days, they were all associated with either an acute injury, pain, or an acute infection in which it would be normal to have an elevated blood pressure.  The examiner also determined that the Veteran had normal blood pressure readings in the service (inactive duty days) during the 2002-2005 time period when taken in relaxed settings.  Finally, the examiner reported that the Veteran was never diagnosed with hypertension while on active or inactive duty days, and the Veteran denied having hypertension on health assessments during the 2000-2006 time periods.  Like the opinion in the nurse practitioner's note, the Board also found this opinion to be premature, because the Veteran's periods of ACDUTRA remained unknown at the time.  The Board specifically noted that without knowing the actual dates of the Veteran's ACDUTRA, it was unknowable whether those periods aggravated a prior diagnosis of hypertension.

A subsequent note dated in April 2014, submitted by the Veteran's nurse practitioner, indicated that the Veteran's condition of hypertension was not evident prior to his service in the National Guard.  The nurse practitioner also stated that the Veteran's blood pressure readings were only found to be elevated during periods of ACDUTRA or INACDUTRA, with normal readings at other times.  The nurse practitioner specifically determined that the Veteran's hypertension was aggravated by ACDUTRA in the Army National Guard from 2000 to 2008.  The nurse practitioner stated that the Veteran did not have evidence of hypertension prior to 2000.  She further stated that the Veteran's hypertension was aggravated by the following six series of events: (1) the event of 9/11, (2) the stress of "Alert" status and possible deployment, (3) the responsibility of maintaining physical and emotional readiness a 24/7 soldier, (4) altered sleep schedules, (5) sodium content of military meals, and (6) other military duties.  The nurse practitioner further reported that the Veteran did not have a family history of hypertension; therefore, age and genetics were not at least as likely as not to have had an influence on the aggravation of the hypertension.  The nurse practitioner ultimately opined that it was more likely than not that the Veteran's military duties contributed to and aggravated his hypertension beyond its natural progression.

In April 2017, pursuant to the Board's remand directives, the examiner who provided the December 2013 opinion provided an addendum opinion.  The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's hypertension was caused or aggravated by ACDUTRA while in the Army National Guard.  By way of rationale, the examiner first determined the actual dates in which the Veteran participated in annual tours during ACDUTRA: June to July 2002 for 16 days; July 2005 for 15 days; July 22, 2006 to August 12, 2006 for 21 days; and May 29, 2008 to June 9, 2008 for 12 days.  The examiner further reported that of those days, there was only one day (June 2, 2002) with a documented elevated blood pressure reading of 153/98 -- a day that the Veteran was seen for acute left knee pain.  The examiner noted one other documented elevated blood pressure on a Unit Training Assembly (drill) weekend in May 2007 in which the Veteran had a blood pressure reading of 140/100.  At that time, the Veteran was seen for complaints of a tick bite and acute finger and toe pain.  As previously stated, the examiner noted that it was normal to have an elevated blood pressure reading when it is associated with either an acute injury, pain, or an acute infection.  The examiner also reported that there was no diagnosis of hypertension while the Veteran was in INACDUTRA or ACDUTRA status.

The VA examiner also considered each of the elevated blood pressure readings while the Veteran was in a civilian status between 2005 and 2008.  In December 2006, the time in which the Veteran was diagnosed with hypertension, while in a civilian status, he had blood pressure readings of 170/90, 122/100, and 146/100.  The Veteran began taking medication in February 2008, while again in a civilian status.  The Veteran's blood pressures from 2007-2008 ranged from 120-140s/70-90s.  The Veteran returned to ACDUTRA in May to June 2008; his blood pressure readings before and after that time ranged from 130-140s/80-90s.  

In the addendum opinion, the VA examiner also discounted the opinion provided by the nurse practitioner by stating that she lost a sense of objectivity and by recognizing that there was conflicting medical evidence of record.  First, the examiner discounted the nurse practitioner's April 2014 note in which she provided a list of six factors that caused or aggravated the Veteran's hypertension.  By way of rationale, the examiner reported that of the six proposed factors, the only actual risk factor for hypertension that she cited was a high sodium diet (>3000 mg daily).  The examiner stated that it was very unlikely that the sodium consumption of meals from those 62 days on ACDUTRA of the total 2,920 days from 2000 to 2008 contributed to the Veteran's hypertension.  Specifically, the examiner reported that for more than half of the total days of ACDUTRA, the meals were the same as eating in the civilian world.  Secondly, the examiner revealed that there was medical evidence of elevated blood pressure of the Veteran, starting in November 1996 at the nurse practitioner's office.  At that time, the Veteran was seen for hip pain and had a blood pressure reading of 140/108.  The Veteran was seen again for acute illnesses in April 1998 and June 1998 and had respective blood pressure readings of 130/90 and 142/92.  Additionally, contrary to the nurse practitioner's opinion, the examiner noted that the Veteran had a family history of hypertension; his aunt had hypertension and such was noted in 1998.  Lastly, the examiner reported the risk factors of hypertension as advancing age, obesity, family history of hypertension, African-American race, a high sodium diet, excessive alcohol consumption, and decreased physical activity.  The examiner noted the presence of most of the risk factors in the Veteran: advancing age, morbid obesity, African-American race, family history of hypertension, and a sedentary lifestyle, and ultimately concluded that such risk factors were the cause of his hypertension, not ACDUTRA.

The Board recognizes that the record contains conflicting medical evidence as to whether the Veteran's hypertension was caused by or aggravated by ACDUTRA.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additionally, the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).
The nurse practitioner attributed the nature and etiology of the Veteran's 
hypertension to a number of factors experienced while on ACDUTRA.  However, little rationale was provided with this opinion.  There was also no indication that the nurse practitioner had the benefit of a thorough review of the claims file.  While not in and of itself fatal to a medical opinion, see Nieves-Rodriguez v. Peake, 22 Vet. App. 296 (2008), it is significant in the instant case.  A full review of the claims file would have indicated that the Veteran had several risk factors for hypertension (advancing age, African-American race, family history, obesity, decreased physical activity).  Lastly, the nurse practitioner's note did not take into account the actual dates ACDUTRA.  Without mention or knowledge of the dates, it was unknowable whether those periods aggravated a prior diagnosis of hypertension.  

By contrast, the Board finds that the VA examiner's opinions, specifically the addendum opinion offered in April 2017, to be particularly probative evidence against a nexus.  First, the examiner identified the actual periods of ACDUTRA and evaluated medical evidence that documented elevated blood pressure readings during this timeframe.  Second, the examiner reviewed the entire claims file, November 2013 and November 2016 remands, and the opinions provided by the nurse practitioner.  By doing so, the examiner identified inconsistencies between the medical opinions rendered and the medical evidence of record.  Third, the examiner identified actual risk factors that pertained to the Veteran and opined that they were the likely cause of onset of hypertension.  The VA examiner's opinions were based on a thorough review of the evidence in the claims folder and history provided by the Veteran; and the opinion was supported by sound and clear rationale.  As such, the Board affords more weight to the addendum opinion of the April 2017 examiner.  

Consideration has also been given to the Veteran's personal assertion that his hypertension was caused by or aggravated by ACDUTRA.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The specific disability at issue, hypertension, is not a condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value. His lay opinions are also outweighed by the existing medical evidence of record that did not find a nexus between hypertension and the Veteran's ACDUTRA.

In sum, the competent and credible evidence does not support the conclusion that the Veteran's hypertension was caused by or aggravated by his periods of ACDUTRA.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


